      NEELEMAN LAW GROUP                                              The Honorable Marc Barreca
 1
      1904 Wetmore Ave., Suite 200                                         Chapter 13 Proceeding
 2
      Everett, WA 98201
      Telephone: (425) 212-4800                                                       Location: Everett
 3    Facsimile: (425) 212-4802

 4
                                IN THE UNITED STATES BANKRUPTCY COURT
 5                             FOR THE WESTERN DISTRICT OF WASHINGTON
 6   IN RE:                                          )
                                                     )      Bankruptcy Case No.: 15-13775
 7                                                   )
     MICHAEL AND DEBORAH MOON,
                                                     )
 8                                                   )
     Debtor                                          )
 9   _________________________________
                                                     )
10   MICHAEL AND DEBORAH MOON,                       )      Adversary Case No.: 20-01058
                                                     )
11                                                   )
     Plaintiff
                                                     )
12                                                   )
              v.                                     )
13                                                   )
     CITIBANK N.A.,                                  )     PROOF OF SERVICE
14          Defendants                               )
                                                     )
15                                                   )

16            I hereby certify that on July 31, 2020 a copy of the COMPLAINT TO DETERMINE

17   THE VALIDITY AND EXTENT OF A LIEN and SUMMONS were sent to the following

18   parties of interest in the manner referenced below:

19

20   CitiBank N.A. (sent certified)

21   Attn.: President, Richard Nath

22   701 East 60th St N,

23   Sioux Falls, SD 57104

24

25

26                                                                  1904 Wetmore Ave., Suite 200    Neeleman
      Certificate of Mailing                                                  Everett, WA 98201     Law
                                                                 P 425.212.4800 || F 425.212.4802   Group
 1   CitiBank, (South Dakota), N.A. (sent certified)

 2   Attn: President, Richard Nath

 3   701 East 60th St. N

 4   Sioux Falls, SD 57104

 5

 6   CitiBank (South Dakota), N.A. (sent certified)

 7   399 Park Ave.

 8   New York, NY 10022

 9

10   CitGroup (sent certified)

11   Attn: James Forese, President

12   388 Greenwich Street

13   New York, NY 10013

14

15   Citibank (South Dakota), N.A. (sent certified)

16   C/o Suttell & Hammer, P.C.

17   1450 -114th Ave SE, #240

18   Conifer Buliding

19   Bellevue, WA 98004

20

21   DATED this 31st day of July, 2020.

22
                                                       /s/ Keven Stehl
23
                                                       Legal Assistant
24

25

26                                                              1904 Wetmore Ave., Suite 200    Neeleman
      Certificate of Mailing                                              Everett, WA 98201     Law
                                                             P 425.212.4800 || F 425.212.4802   Group
